FILED
                             NOT FOR PUBLICATION                             NOV 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



APPLETON PICKETT, Jr.,                            No. 11-35933

               Plaintiff - Appellant,             D.C. No. 6:09-cv-00689-TC

  v.
                                                  MEMORANDUM *
MAX WILLIAMS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Appleton Pickett, Jr., appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019

(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Pickett’s claim

alleging failure to protect him from inmate assault because Pickett failed to raise a

genuine dispute of material fact as to whether defendants knew of and disregarded

an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(claim of deliberate indifference requires showing that “the official [knew] of and

disregard[ed] an excessive risk to inmate . . . safety”).

      The district court properly granted summary judgment on Pickett’s due

process claims because the hearings officer properly declined to call witnesses

whose testimony was irrelevant to the proceedings, and there is no constitutional

right to request an investigation or receive administrative review of prison

disciplinary proceedings. See Wolff v. McDonnell, 418 U.S. 539, 564-70 (1974)

(describing minimum procedural due process protections in prison disciplinary

proceedings).

      The district court properly granted summary judgment on Pickett’s

retaliation claims because Pickett failed to raise a genuine dispute of material fact

as to whether the allegedly retaliatory actions were not supported by legitimate

correctional goals. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (a


                                            2                                   11-35933
prisoner plaintiff “bears the burden of pleading and proving the absence of

legitimate correctional goals for the conduct of which he complains”).

      The district court properly granted summary judgment on Pickett’s access-

to-courts claims because Pickett failed to raise a genuine dispute of material fact as

to whether the allegedly inadequate grievance process and law library services

resulted in actual injury to him. See Lewis v. Casey, 518 U.S. 343, 348 (1996) (to

establish denial of access to courts, a prisoner must show “actual prejudice with

respect to contemplated or existing litigation, such as the inability to meet a filing

deadline or to present a claim” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Pickett’s claims

alleging deliberate indifference to medical needs because Pickett failed to raise a

genuine dispute of material fact as to whether defendants failed to address a serious

medical need. See Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988)

(“In order to violate the Eight Amendment proscription against cruel and unusual

punishment, there must be a ‘deliberate indifference to serious medical needs of

prisoners.’” (citation omitted)).

      The district court properly granted summary judgment on Pickett’s claim

regarding legal correspondence because Pickett failed to raise a genuine dispute of

material fact as to whether defendants opened mail marked as legal correspondence


                                           3                                     11-35933
outside his presence. See Wolff, 418 U.S. at 576-77 (prison officials may require

that legal correspondence be marked as originating from an attorney, and may open

such mail in the presence of the prisoner).

      The district court properly granted summary judgment on Pickett’s claim

alleging unsafe and inhumane living conditions because Pickett failed to raise a

genuine dispute of material fact as to whether he suffered a deprivation resulting in

“the denial of ‘the minimal civilized measure of life’s necessities.’” Farmer, 511

U.S. at 834 (citation omitted).

      The district court properly granted summary judgment on Pickett’s claims

alleging violations of the Americans with Disabilities Act (“ADA”) because

Pickett failed to raise a genuine dispute of material fact as to whether he suffered

disability-based discrimination. See Simmons v. Navajo County, Ariz., 609 F.3d

1011, 1022 (9th Cir. 2010) (“The ADA prohibits discrimination because of

disability, not inadequate treatment for disability.”).

      The district court properly concluded that the seventh, twelfth, and thirteenth

claims set forth in the operative complaint are time-barred because the alleged acts

or omissions occurred more than two years before Pickett filed the complaint. See

Or. Rev. Stat. § 12.110(1) (two-year statute of limitations for personal injury

claims); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (“State law


                                            4                                     11-35933
governs the statute of limitations period for § 1983 suits[.]”). Moreover, to the

extent that any acts or omissions underlying Pickett’s claims alleging retaliation,

denial of access to courts, deliberate indifference to medical needs, and opening

legal correspondence arose before July 17, 2007, the district court properly granted

summary judgment because those claims are time-barred. See Or. Rev. Stat.

§ 12.110(1). Pickett has not alleged a basis for equitably estopping defendants

from asserting a statute of limitations defense. See Philpott v. A.H. Robins Co.,

Inc., 710 F.2d 1422, 1425 (9th Cir. 1983) (for equitable estoppel to apply, there

must be an affirmative inducement by defendant that delayed plaintiff from timely

filing suit).

       We do not consider matters raised for the first time on appeal, such as

Pickett’s arguments regarding the Rehabilitation Act and respondeat superior

liability. See Janes v. Wal-Mart Stores Inc., 279 F.3d 883, 887 (9th Cir. 2002).

       AFFIRMED.




                                          5                                      11-35933